     Case 3:18-cv-00840-GPC-BGS Document 377 Filed 07/29/21 PageID.9104 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11     IN RE: OUTLAW LABORATORIES, LP                            Case No.: 18CV840 GPC (BGS)
       LITIGATION,
12
                                                         .       ORDER RESETTING MANDATORY
13                                                               SETTLEMENT CONFERENCE
14
15
16
17
18           IT IS HEREBY ORDERED that a Mandatory Settlement Conference will be held
19    on August 19, 2021, at 2:00 PM before United States Magistrate Judge Bernard G.
20    Skoml via video conference. Instructions regarding the videoconference are included
21    below.
22           1.      All parties, adjusters for insured defendants, and client representatives must
23    participate and have full and complete authority to enter into a binding settlement at the
24    MSC. 1 The purpose of this requirement is to have representatives present who can settle
25
26
      1
        “Full authority to settle” means that the individuals at the settlement conference must be authorized to
27    fully explore settlement options and to agree at that time to any settlement terms acceptable to the
      parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648 (7th Cir. 1989). The person
28    needs to have “unfettered discretion and authority” to change the settlement position of a party. Pitman
                                                             1
     Case 3:18-cv-00840-GPC-BGS Document 377 Filed 07/29/21 PageID.9105 Page 2 of 4



 1    the case during the course of the conference without consulting a superior. Parties
 2    seeking permission to be excused from participating in the MSC must follow the
 3    procedures outlined in Judge Skomal’s Chambers’ Rules. Failure of any of the above
 4    parties to participate in the MSC without the Court’s permission will be grounds for
 5    sanctions. The principal attorneys responsible for the litigation must also participate and
 6    prepared to discuss all of the legal and factual issues in the case.
 7           2.      Counsel shall lodge confidential settlement briefs directly with chambers by
 8    August 6, 2021. The briefs must address the legal and factual issues in the case and
 9    should focus on issues most pertinent to settling the matter. The briefs must also include
10    any prior settlement offer or demand, as well as the offer or demand the party will make
11    at the MSC. The Court will keep this information confidential unless the party authorizes
12    the Court to share the information with opposing counsel. Briefs do not need to be filed
13    or served on opposing counsel. MSC briefs must be emailed to
14    efile_Skomal@casd.uscourts.gov.
15      Video Conference Instructions:
16           3.      The Court will use its official Zoom video conferencing account to hold the
17    MSC. IF YOU ARE UNFAMILIAR WITH ZOOM: Zoom is available on computers
18    through a download on the Zoom website (https://zoom.us/meetings) or on mobile
19    devices through the installation of a free app.2 Joining a Zoom conference does not
20    require creating a Zoom account, but it does require downloading the .exe file (if using a
21    computer) or the app (if using a mobile device). Participants are encouraged to create an
22
23
24    v. Brinker Intl., Inc., 216 F.R.D. 481, 485-486 (D. Ariz. 2003). The person must be able to bind the
25    party without the need to call others not present at the conference for authority or approval. The purpose
      of requiring a person with unlimited settlement authority to attend the conference includes that the
26    person’s view of the case may be altered during the face to face conference. Id. at 486. A limited or a
      sum certain of authority is not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590 (8th Cir. 2001).
27    2
        If possible, participants are encouraged to use laptops or desktop computers for the video conference,
      rather than mobile devices.
28

                                                          2
     Case 3:18-cv-00840-GPC-BGS Document 377 Filed 07/29/21 PageID.9106 Page 3 of 4



 1    account, install Zoom and familiarize themselves with Zoom in advance of the MSC.3
 2    There is a cost-free option for creating a Zoom account.
 3           4.     Prior to the start of the MSC, the Court will email counsel for each party an
 4    invitation to join a Zoom video conference that they must provide to participating
 5    client(s). The Court will send the invitation to the email addresses listed for counsel in
 6    the case docket. If counsel does not receive an invitation to join the Zoom video
 7    conference by the end of the day on August 17, 2021, please email chambers at
 8    efile_skomal@casd.uscourts.gov. Again, if possible, participants are encouraged to use
 9    laptops or desktop computers for the video conference. Participants shall join the video
10    conference by following the ZoomGov Meeting hyperlink in the invitation. Participants
11    who do not have Zoom already installed on their device when they click on the ZoomGov
12    Meeting hyperlink will be prompted to download and install Zoom before proceeding.
13    Zoom may then prompt participants to enter the password included in the invitation. 4 All
14    participants will be placed in a waiting room until the MSC begins.
15           5.     Each participant should plan to join the Zoom video conference at least five
16    minutes before the start of the MSC to ensure that the MSC begins promptly at 2:00 PM.
17    The Zoom e-mail invitation may indicate an earlier start time, but the MSC will begin at
18    the Court-scheduled time.
19           6.     Zoom’s functionalities will allow the Court to conduct the MSC as it
20    ordinarily would conduct an in-person MSC. The Court may divide participants into
21    separate, confidential sessions, which Zoom calls Breakout Rooms. 5 In a Breakout
22    Room, the Court will be able to communicate with participants from a single party in
23
24
      3
25     For help getting started with Zoom, visit: https://support.zoom.us/hc/en-us/categories/200101697-
      Getting-Started.
26
      4
        A Meeting ID will also be included and may be used along with the password to access the conference
27    if necessary.
      5
        For more information on what to expect when participating in a Zoom Breakout Room, visit:
28    https://support.zoom.us/hc/en-us/articles/115005769646
                                                        3
     Case 3:18-cv-00840-GPC-BGS Document 377 Filed 07/29/21 PageID.9107 Page 4 of 4



 1    confidence. Breakout Rooms will also allow parties and counsel to communicate
 2    confidentially without the Court.
 3          7.      All participants shall display the same level of professionalism during the
 4    MSC and be prepared to devote their full attention to the MSC as if they were attending
 5    in person, i.e., cannot be driving while speaking to the Court. Because Zoom may
 6    quickly deplete the battery of a participant’s device, each participant should ensure that
 7    their device is plugged in or that a charging cable is readily available during the video
 8    conference.
 9
10          IT IS SO ORDERED.
11    Dated: July 29, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
